Citation Nr: 1515405	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-18 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas



THE ISSUE

Entitlement to payment to Memorial Hermann Healthcare System (MHHS) for unauthorized medical treatment provided to the Veteran at Memorial Hermann Woodlands Hospital on February 11, 2012.


REPRESENTATION

Appellant represented by:	Lucas W. Gascamp, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 decision by the Department of Veterans Affairs (VA) South Central Healthcare Network that denied a claim by MHHS seeking payment by VA for medical services provided to the Veteran at Memorial Hermann Woodlands Hospital on February 11, 2012.

This appeal has been pursued by MHHS without active involvement by the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has requested a videoconference hearing before the Board from the VA Regional Office (RO).  Because such hearings are scheduled by the RO, remand is required.

As a threshold matter, the attorney presently representing MHHS is not currently accredited by VA's Office of General Counsel.  An attorney may represent an appellant before VA on a one-time basis upon submission of a VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative," duly executed    by the appellant, which identifies to VA the claimant's appointment of representation and authorizes VA's disclosure of information to the person representing the claimant.  See 38 C.F.R. § 14.630 (2014).  Therefore, before any hearing is scheduled the appellant's representative should be provided a VA Form 21-22a and should be afforded an appropriate period in which to submit the completed document.

The representative is advised that the purpose of a hearing is to receive argument and testimony from the appellant, who is expected to be present, and any witnesses.  A hearing will not normally be scheduled solely for the purpose of receiving argument from a representative, since such argument should be submitted in the form of a written brief or by audio cassette for transcription and inclusion into the record.  A request for hearing by the representative alone may be granted if good cause is shown; whether good cause has been shown will be determined by the presiding Veterans Law Judge assigned to conduct the hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the representative with a VA Form 21-22a   and ask him to return the document to VA, duly endorsed by an appropriate official at MHHS.  The completed document is to be returned to the RO, not to the Board.  Advise the representative that alternatively he may seek accreditation from the VA Office of General Counsel; see 38 C.F.R. § 14.629(b) (2014) for guidance. 

2.  After resolution of the above, schedule the appellant's representative for a Board videoconference hearing at the VA RO in Houston, Texas in accordance with his request.  If the representative declines to return the power of attorney or to seek accreditation, return the case to the Board for adjudication of the appeal based on the evidence of record.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




